     Case 1:19-cv-00660-MKB-SMG Document 54 Filed 04/23/20 Page 1 of 5 PageID #: 654




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




            April 23, 2020




            VIA ECF
            Honorable Margo K. Brodie
            225 Cadman Plaza East
            Brooklyn, New York 11201

            Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
            00660 (E.D.N.Y.)

            Dear Judge Brodie:

                            I write to update the Court on the parties’ ongoing efforts to address
            several of the important issues raised in this litigation through mediation.

            I.     Background

                           Since our April 17, 2020 Telephone Status Conference with the Court, I
            have spoken with counsel for Federal Defenders, Inc., along with their client
            representatives and have had a similar separate conversation with counsel for the
            government and representatives of the Metropolitan Detention Center (“MDC”) and
Case 1:19-cv-00660-MKB-SMG Document 54 Filed 04/23/20 Page 2 of 5 PageID #: 655

     Hon. Margo K. Brodie                                                                        2

     Metropolitan Correctional Center (“MCC”). 1 I have also spoken with the Acting Warden
     and Associate Wardens of the MCC.

                  This week, my conversations with the Federal Defenders and the
     Government have focused on the following topics:

                     1.    The execution of the new protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

                   2.    The backlog of unfacilitated legal calls at both institutions for the
     period between March 13, 2020 and April 20, 2020.

                     3.     Privilege concerns relating to legal telephone calls at both
     facilities.

                     4.     Efforts to improve access to videoconferencing equipment at both
     institutions.

                    5.      Protocols for ensuring inmates receive telephone calls if and when
     they are placed on isolation units due to coronavirus exposure.

                 My conversations with the Acting Warden and Associate Wardens of the
     MCC have focused on the following topics:

                    1.      Issues concerning non-court telephone calls made pursuant to the
     protocol, including issues of the timing of the calls, length of calls, and privacy.

                     2.     The status of backlogged telephone call requests.

                    Once again, my discussions with the parties have been productive. Each
     side understands the important issues at stake in this litigation and are working in good
     faith and under difficult circumstances to address these issues.

     II.      Telephonic Contact

                      The Court Protocol for Attorney Calls and Teleconference Hearings went
     into effect this week. Pursuant to the Protocol, attorney client calls were scheduled by
     Federal Defenders for afternoon slots of one-half hour each from 12pm to 3pm at the
     MDC and 1 to 3:30 pm at the MCC. Attorney client calls pursuant to the protocol began
     on Monday, April 20. There was some confusion that initial day, with correction officers
     beginning several of the calls during the morning hours instead of the afternoon hours
     and some calls scheduled for Tuesday being placed on Monday. The Protocol provides
     that non-court calls are to be “facilitated” and “prioritize[d]” by Federal Defenders, and
     that Federal Defenders “will provide a schedule of calls to the BOP for each unit for each


     1
         With Federal Defenders, Inc.: April 23, 2020; with MCC and MDC: April 21, 2020;
          with MCC: April 23, 2020.
Case 1:19-cv-00660-MKB-SMG Document 54 Filed 04/23/20 Page 3 of 5 PageID #: 656

     Hon. Margo K. Brodie                                                                      3

     afternoon two days in advance.” Protocol at ¶ 13. The Protocol then injects confusion
     into this issue, as it provides in the same paragraph that BOP may use the morning hours,
     if needed, to ensure that all calls are made. Such calls must, however, be on notice to
     counsel. Id. The absence of notice left counsel in several instances unable to participate
     in the call. These calls were then rescheduled. Both institutions have reiterated to staff
     that counsel calls should take place during the afternoons.

                     Other concerns that arose on Monday involved several calls being limited
     to 15 minutes rather than the allotted 30 minutes and privacy issues wherein staff either
     remained in the office with the inmate or placed calls with cellmates present. Federal
     Defenders relayed these concerns immediately to both the institutions and to me so that
     action could be taken. While additional training saw improvement in these issues there
     were still sporadic instances throughout the week of calls occurring during the morning
     hours without notice and corrections officers not providing the requisite privacy for legal
     calls. Several calls were still being limited to 15 minutes rather than the required 30
     minutes. The institutions have committed to reiterating the importance of these issues
     with staff.

                    Both the MDC and MCC raised these issues with the Warden, Associate
     Wardens and Unit Managers. The MDC has reiterated to staff their obligation to provide
     the scheduled 30 minutes per call (unless the parties end earlier) and that privacy must be
     provided. In addition, I spoke directly with the MCC Acting Warden and the two
     Associate Wardens with responsibility for access issues and raised these concerns. MCC
     management has provided training on these issues both earlier this week and this
     morning. There will also be direct communication from the Associate Warden to staff on
     these issues. The specific corrections officers involved in these incidents will be spoken
     with directly.

                    BOP is keeping logs of the scheduled calls and completion data as
     required by the Protocol. In addition to providing the logs to the Court and Federal
     Defenders as set forth in the Protocol they will also be provided to me.

                   According to the information I have received from the MCC this week,
     there were 133 calls requested pursuant to the court protocol since the last status
     conference. Thirty-eight calls were completed on Monday, April 20; thirty-two calls
     were completed on Tuesday, April 21; and forty-four calls were completed on
     Wednesday, April 22. Nine calls were attempted but not completed. There were ten calls
     for which we do not have data at the time of filing.

                    The MDC’s logs indicate that there were 145 call requests since the last
     status conference. Many but not all were scheduled pursuant to the new protocol. Forty-
     one were completed on Monday, April 20; fifty were completed on Tuesday, April 21;
     thirty-five were completed on Wednesday, April, 22. The MDC completed two calls
     over the weekend. There were eleven calls attempted but not completed and three were
     cancelled or rescheduled at the attorney’s request. There were three calls for which we
     do not have data at the time of filing.
Case 1:19-cv-00660-MKB-SMG Document 54 Filed 04/23/20 Page 4 of 5 PageID #: 657

     Hon. Margo K. Brodie                                                                           4

     III.   Backlog of Telephone Requests

                    This Court directed me to ascertain the status of outstanding requests for
     telephonic access, which we have been referring to as the backlog of telephone requests.

                      Both institutions have assigned staff to review the outstanding requests to
     determine their status. The MDC has begun actively reaching out to attorneys with
     outstanding requests to determine if calls are still needed. To date, the majority of
     counsel contacted no longer require a call. The MDC will work to schedule outstanding
     calls, to the extent they are not covered by the Federal Defenders schedule, in the
     morning hours.

     IV.    Video Conferencing

                      The Protocol provides for the use of videoconferencing equipment for
     afternoon non-court calls as needed. Last week this Court, along with Judge Nathan,
     asked me to ascertain the status of that capability. I have spoken with the parties and
     communicated with John McEnany, the Associate U.S. Attorney in the Southern District
     of New York, who has been working on this issue. Mr. McEnany has advised me that
     both institutions have access to a web based platform to facilitate attorney client
     videoconferences. Bandwidth concerns may limit the volume of videoconferences that
     can be scheduled. Those issues are still being explored with the institutions and their
     technical staff.

                    The MCC did not report any video conferences scheduled for this week.

                     The MDC reports that there were nine videoconferences scheduled for this
     week, pursuant to the preexisting videoconferencing system. Three were completed
     earlier this week, while two were scheduled for today. An additional three did not go
     forward due to attorney cancellations. According to MDC records, the ninth
     videoconference did not go forward due to an administrative error at the facility.

     V.     Inmates in Isolation

                     I continue to closely monitor the issue of whether inmates isolated due to
     coronavirus exposure are being afforded access to counsel at both institutions. I
     discussed this issue with the MCC Acting Warden during our phone call this week. The
     Acting Warden assured me that isolated inmates will receive their legal phone calls.

                     Nevertheless, I note that in one of MDC’s call logs this week, an inmate
     whose attorney requested a legal call on April 20, 2020 had not received a call by April
     22, 2020. In the column documenting unsuccessful “attempts” to place the call, MDC
     noted that the inmate was in “isolation.” I followed up with MDC officials for an
     explanation of this notation. The MDC staff assured me that they would follow-up on
     why this particular inmate had not yet received their legal call. They also assured me that
     this call would be provided on April 24, 2020.
Case 1:19-cv-00660-MKB-SMG Document 54 Filed 04/23/20 Page 5 of 5 PageID #: 658

     Hon. Margo K. Brodie                                                                      5

                      In addition, Federal Defenders raised an issue concerning two inmates at
     the MCC who were in isolation who did not receive calls scheduled for Monday April 20.
     MCC has informed me that neither inmate was denied a legal call because they were in
     isolation. It is my understanding that one of the inmates actually did receive their
     requested legal call, while the other inmate’s call is being rescheduled. Once again, I will
     continue to closely monitor this issue.

                      Although not specifically an isolation issue, Federal Defenders has
     informed me that the women’s unit at MDC was apparently placed in a “lockdown “
     status, similar to that utilized on the men’s units. This apparently occurred this week
     after COVID-19 concerns were raised by some of the women. Because the women’s unit
     is structured as an open dorm like unit, women are restricted to the area of their bunks. I
     have asked the institution to look into this issue and ensure that access to counsel is
     maintained.



                                             Respectfully,


                                                  /s/ Loretta E. Lynch
                                             Loretta E. Lynch


     cc:    Sean Hecker, Kaplan, Hecker & Fink
            Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
            Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
            Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
            David Jones, U.S. Attorney’s Office (S.D.N.Y.)
